Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 6/21/22 is acknowledged.  Claims 1, 3, 4 and 7-15 are pending. Claim 1 has been amended.  Claims 1, 3, 4 and 7-15 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 5,830,441; 1998) as evidenced by Vega (Vega <https://www.vega.com/home_us/-/media/PDF-files/List_of_dielectric_constants_EN.ashx? Available 9/2011; accessed 12/2016) in view of Chaudhuri (US 2007/0059258 A1).
Wang et al. teach active UV absorption agents having a maximum absorption above 340 nm wavelength and having improved stability and solubility in polar organic solvents and other formulating components (e.g. abstract; column 1, lines 5-13).  Wang et al. teach the compounds may be combined with a known sunscreening agent to extend the absorption range of the agent (e.g. column 4, lines 53-56; Claim 17).  Wang et al. teach the compounds having a structure of 

    PNG
    media_image1.png
    90
    323
    media_image1.png
    Greyscale

 where  

    PNG
    media_image2.png
    97
    432
    media_image2.png
    Greyscale

Where k+l is 0-3 (e.g. column 2, lines 1-45). Wang et al. further teach the specific structure of ethyl-alpha-cyano-3,4,5-trimethoxy cinnamate (i.e. where R is C1 alkyl, R1 and R2 are C1 alkoxy) (e.g. column 2, line 48). This differs from Formula I by the instant constituent K (i.e. K is H, not C1-C15 alkyl as recited in Claim 1).  However, the structures of Wang and the instant Formula I are adjacent homologs (see. MPEP 2144.09).  One of ordinary skill in the art would expect the two compounds to have similar UV absorption activity. It is within the skill of one of ordinary skill in the art to change an H to CH3.  When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made. In re Wilder, 563 F.2d 457 (CCPA 1977)(MPEP 2144.09). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  Further, regarding the limitation “…Formula I is operable to quench the excited state energy” as the structure of Wang et al. is substantially similar to the claimed compounds, therefore the claim is met.  Further, the structures of Wang et al. are within the broader teachings of the Specification (e.g. pages 3 and 4) and are also taught as photostable sunscreening agents therefore it would necessarily meet the limitation of “operable to quench the excited state energy”.  
Wang et al. teach the compounds may be combined with a known sunscreening agent to extend the absorption range of the agent, but are silent as to the structure of the known agents (e.g. column 4, lines 53-56; Claim 17).  This is made up for by the teachings of Chaudhuri. 
Chaudhuri teaches compositions comprising at least one UV-A organic sunscreen and at least one photostabilizer (e.g. abstract, paragraph 0121; Claim 1). Chaudhuri teaches that the photostabilizer has the structure below, which overlaps with the structures of Wang et al (e.g. paragraphs 0048-0057). 
  
    PNG
    media_image3.png
    442
    362
    media_image3.png
    Greyscale

Chaudhuri teaches that the organic sunscreen may be a 4-methyldibenzoylmethane and derivatives thereof and an additional sunscreen may be zinc oxide, which meet the limitations of claims 1 and 7 (e.g. paragraph 0026, 0042-0045, 0118, 0131).  Chaudhuri teaches that dibenzoylmethane derivatives, such as Avobenzone, a UV-A sunscreen, are generally photo-unstable, which is overcome in their invention (e.g. paragraphs 0013-0020).
Regarding Claims 1 and 7, it would have been obvious to one of ordinary skill in the art at the time of filing to include the UV-A and inorganic sunscreen agents of Chaudhuri in the composition of Wang et al.  Both Wang and Chaudhuri are directed to sunscreen compositions comprising substantially similar compounds (e.g. Formula II of Chaudhuri vs. Formula of Wang et al.). Wang et al. are silent as to the structure of the additional sunscreen. One of ordinary skill in the art would have been motivated to seek out a compatible sunscreen agent for the composition of Wang et al., and one would have predicted success as the compositions of Wang and Chaudhuri comprise substantially similar ingredients for use as topical sunscreen compositions.  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the compositions of Wang et al. and Chaudhuri  It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claims 3 and 4, Wang et al. teach that the compounds are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65), which are within the ranges of claims 3 and 5, and overlap the amounts and combinations of Claims 4 and 6.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 8 and 9, Wang et al. teach that the composition may comprise a known sunscreen agent and the total sunscreen (of known and inventive compounds) are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65).  This would result in concentrations of the known sunscreen agents which at least overlap the ranges, amounts and combinations of Claims 8 and 9.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   Chaudhuri teaches that the dibenzoylmethane derivatives are present at  0.5-35% or 10-25%, which overlap with the claimed ranges (e.g. paragraph 0045). 
Regarding Claim 10, Wang et al. teach that the sunscreening agents distribute uniformly in traditional cosmetic carriers such as isopropanol (e.g. column 4, lines 42-52).  As evidenced by Vega, isopropanol has a dielectric constant of 18.0, which is within the range of "at least about 8” (e.g. page 5).  
Regarding Claims 11-15, the limitations are understood as optional, and directed to the intended use and outcome thereof.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Wang et al. teach compositions comprising ingredients which render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).

Response to Arguments 
Applicant's arguments and declaration filed 6/21/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 7 that Wang does not teach or suggest trialkoxy aryl compounds of any kind, much less the claimed trialkoxy aryl APP and that Wang is limited to bialkoxy aryl compounds and this is only when S and T are both alkoxy groups. This is not found persuasive.  As described supra, Wang teaches k+l is 0-3 (i.e. not limited to 2) (e.g. column 2, lines 1-45) and further teach the specific structure of ethyl-alpha-cyano-3,4,5-trimethoxy cinnamate (i.e. where R is C1 alkyl, R1 and R2 are C1 alkoxy) (e.g. column 2, line 48).  
Applicant further argues that while Chaudhuri might include an aryl ring having four total substitutions, every single Chaudhuri chemical structure requires at least one highly acidic hydroxyl group (OH) on its aryl ring.  This is not found persuasive.  Chaudhuri is not relied upon for the structure of Formula I, but rather for the inclusion of the claimed photoactive compounds. One of ordinary skill in the art would have been motivated to seek out a compatible sunscreen agent for the composition of Wang et al., and one would have predicted success as the compositions of Wang and Chaudhuri comprise substantially similar ingredients for use as topical sunscreen compositions.
Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619